Citation Nr: 0938574	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-24 779	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for tendinitis of the right shoulder. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which granted service 
connection for tendinitis of the right shoulder and awarded a 
10 percent rating, effective September 1, 2005.  


FINDING OF FACT

Since September 1, 2005, the effective date of service 
connection, the Veteran's tendinitis of the right shoulder 
(major) has not been manifested by limitation of arm motion 
to shoulder level or to midway between the side and shoulder 
level.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for tendinitis of the right shoulder (major) have not 
been met since September 1, 2005, the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5003, 5024, 5201.  (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in June 2006, July 2006, and April 2007.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in April 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the June 2006 and April 2007 
correspondence. 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been either requested or obtained.  The 
Board finds that the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.


Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased  rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008). 

The record reflects that by way of the August 2006 rating 
decision on appeal the Veteran was granted service connection 
for tendinitis of the right shoulder.  A 10 percent 
disability rating was assigned, effective September 1, 2005, 
pursuant to Diagnostic Code 5024.  See 38 C.F.R. § 4.71a, DC 
5024 (2008).  Diagnostic Code 5024 provides that 
tenosynovitis shall be rated based on limitation of motion of 
the affected part, as degenerative arthritis (except in cases 
involving gout, which is not here demonstrated).

Under Diagnostic Code 5003 for rating degenerative arthritis, 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  For the 
purpose of rating disabilities due to arthritis, the shoulder 
is considered a major joint.  See 38 C.F.R. § 4.45 (2008).  
Diagnostic Code 5003 provides a minimum 10 percent rating for 
degenerative arthritis of the joint, and then provides that 
higher disability ratings will be rated on the basis of 
limitation of motion under the appropriate range of motion 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003 (2008).

With regard to the right shoulder, the Veteran has not been 
shown to have ankylosis of the scapulohumeral articulation 
(DC 5200), impairment of the humerus, such as loss of the 
head of the humerus (flail shoulder), nonunion of the 
shoulder (flail joint), fibrous union of the humerus, 
recurrent dislocation of the humerus at the scapulohumeral 
joint, or malunion of the humerus (DC 5202), or impairment of 
the clavicle or scapula (DC 5203).  Accordingly, the criteria 
pertaining to those disabilities are not applicable with 
regard to the right shoulder.  38 C.F.R. § 4.71a, DCs 5200, 
5202, 5203 (2008).

The shoulder disability also may be rated for limitation of 
motion of the arm under Diagnostic Code 5201.  As noted 
below, the record indicates that the Veteran is right-hand 
dominant.  Under Diagnostic Code 5201, the minimum 
compensable rating for limitation of motion (of the major or 
minor shoulder) is 20 percent, which is assigned when arm 
motion is limited to shoulder level.  An evaluation of 30 
percent applies where the evidence shows limitation of motion 
of the major extremity to midway between side and shoulder 
level.  Finally, a 40 percent evaluation is for application 
where the major extremity is limited in motion to 25 degrees 
from the side.  38 C.F.R. § 4.71a, DC 5201 (2008).  

Normal forward flexion of the shoulder is zero to 180 
degrees; abduction is zero to 180 degrees; and internal and 
external rotation is from zero to 90 degrees. 38 C.F.R. § 
4.71a, Plate I (2008).  Forward flexion and abduction to 90 
degrees amounts to "shoulder level."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Factual Background and Analysis

The Veteran underwent a VA examination in April 2006.  He is 
right-hand dominant.  The Veteran said that he twice 
dislocated his right shoulder while on active duty, most 
recently in April 2005, and complained of weakness and 
stiffness in the shoulder and a sensation of the shoulder 
wanting to give way but not doing so.  He was not on 
medication for this complaint.  Flare-ups of pain occurred 
three to four times a week, for 30 minutes, with a pain level 
estimated at 4 on a scale of 10.  The flare-ups were 
precipitated by increased activity and alleviated with rest.  
The Veteran was able to perform his job and activities of 
daily living and did not wear a brace or sling.  

On examination, range of motion with repetitive testing was 
measured as: flexion to 180 degrees, abduction to 70 degrees, 
external rotation to 90 degrees, and internal rotation to 80 
degrees.  Pain was noted with motion and tenderness to the 
anterior shoulder on palpation.  The examiner noted that 
additional limitation of function due to repetitive use or 
flare-up could not be determined without resorting to 
speculation.  An X-ray study showed a normal right shoulder.  
Diagnosis was tendinitis in the right shoulder.

Post-service treatment records from the Keesler Air Force 
Base clinic up to November 2006 showed no treatment for the 
Veteran's right shoulder disorder.

In his March 2007 Notice of Disagreement, the Veteran 
contended that due to his shoulder dislocation in service he 
was now unable to do many jobs; that he had trouble lifting 
objects weighing more than 20 pounds for more than two 
minutes; and that he had trouble raking the lawn, digging a 
hole, and holding his three-year-old child in church.  

In his August 2007 Substantive Appeal, the Veteran contended 
that he could not perform manual labor, such as painting a 
ceiling or any other job that required overhead or extended 
shoulder use.  He reported a fear or actual sensation of re-
dislocation as a major disability.  He also stated that a 
sharp pain in the socket area interfered with lifting his 
child and replacing light fixtures.

The Veteran underwent a VA examination in October 2008.  The 
Veteran complained that when using his right arm above his 
right shoulder he had a severe sharp pain in the right 
shoulder and developed weakness in his right arm.  It felt to 
him as if it might come out of the joint, but did not.  The 
Veteran told the examiner that he was not able to work above 
his shoulder height for more than 30 seconds.  He was not 
taking any medications.  He also told the examiner that he 
had not experienced any additional shoulder dislocations 
since service.  Since his last VA examination in April 2006, 
the Veteran had continued limited mobility and worsening 
weakness when working his arm above his shoulder with his 
pain level at a 5 on a 10 scale.  The sharp pain was followed 
by a dull ache which usually lasted approximately four hours.  
He usually took Motrin for pain relief.  The Veteran had no 
difficulty with his shoulder when he did not work above his 
head or with his arm above his right shoulder.  He reported 
no flare-ups.  

On examination, repetitive range of motion measured as 
follows: forward flexion to 145 degrees, abduction to 130 
degrees, extension to 65 degrees, and internal rotation to 90 
degrees.  An X-ray study showed no fracture or soft tissue 
calcifications.  Bony mineralization was noted as normal for 
the Veteran's age.  Diagnosis was status post right shoulder 
dislocation with negative X-rays.  

Based on the evidence of record, the Board finds little 
evidence of limitation of motion to shoulder level in the 
major upper extremity for a rating in excess of 10 percent 
under Diagnostic Code 5201 at any time during the period of 
appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In 
this matter, the Board particularly notes that the ranges of 
motion measured in both the April 2006 and October 2008 VA 
examinations do show limitation of motion, though many of the 
measurements are close to normal.  While abduction was 
reportedly measured to 70 degrees in the April 2006 VA 
examination (which amounts to "shoulder level" with flexion 
at 90 degrees), flexion was to 180 degrees in this same 
examination.  The 2006 abduction figure appears to be an 
anomaly in view of the other range-of-motion figures measured 
in the post-service period.  In addition, the October 2008 VA 
examiner noted that right shoulder flexion was to 145 degrees 
and abduction was measured to 130 degrees.  Moreover, though 
the Veteran subjectively complained of limited activity and 
pain when he lifted his right arm above his shoulder height, 
his complaints showed that his arm's motion was not 
restricted to shoulder level or to midway between the side 
and shoulder level.  Therefore, an initial rating in excess 
of 10 percent is not warranted under Diagnostic Code 5201, 
and the Board finds that the Veteran was properly rated under 
the provisions of DC 5024 and 5003, which permit a minimum 10 
percent rating for each major joint, in this case the 
Veteran's right shoulder with tendinitis, affected by 
limitation of motion.

As noted above, the Board has considered alternative rating 
criteria but has determined that none would result in a 
higher rating for the Veteran's right shoulder tendinitis.  
Throughout the period of appeal, there is no evidence of 
ankylosis of the scapulohumeral articulation (DC 5200), 
impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, or malunion of 
the humerus (DC 5202), or impairment of the clavicle or 
scapula (DC 5203).  Therefore, these diagnostic codes are 
inapplicable in this case.  

In reaching its conclusion, the Board has considered all 
applicable statutory and regulatory provisions, to include 
38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca, 
8 Vet. App. 202, regarding functional impairment attributable 
to pain, particularly in light of the fact that the Veteran 
contends his disability is essentially manifested by pain.  
While the Veteran complained of pain associated with the 
disability at issue, "a finding of such functional loss due 
to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.'  38 
C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  While the Veteran subjectively complained of 
discomfort in the extremes of movement, the pathology and 
objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  The Board 
notes that the April 2006 VA examiner reported that 
additional limitation of function due to repetitive use or 
flare-up could not be determined without speculation and that 
the October 2008 VA examiner found that the Veteran had no 
problems with his right shoulder when he did not work above 
his head or with his arm above his right shoulder.  Both 
examiners also engaged in repetitive motion testing.  As 
such, the Board finds that the pain experienced by the 
Veteran is encompassed in the currently assigned disability 
rating, and the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide a basis for a higher rating in this case.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased disability rating or that 
the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1994) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

The Board has considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the Veteran's service-connected right shoulder disability was 
shown to be in excess of the assigned 10 percent rating.

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the disability rating at issue.  The Veteran 
subjectively fears re-dislocation of his shoulder, and 
complains of constant pain and that the quality of his life 
has suffered because he cannot properly hold his child or do 
certain jobs.  As noted immediately above, an increased 
rating for the Veteran's right shoulder tendinitis based on 
consideration of pain and DeLuca was not warranted.  There is 
a three-step analysis for determining whether an 
extraschedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalizations).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  Id. at 116.  

After a thorough review of the record, including the written 
submissions of the Veteran and his representative, and the VA 
medical evidence of record noted above, the Board is 
convinced that the rating criteria reasonably describes the 
Veteran's disability levels and symptomatology for his right 
shoulder during the time period of this appeal, including the 
issue of pain, and that the assigned rating is adequate.  
Therefore, no referral for extraschedular consideration is 
required in this case.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tendinitis of the right shoulder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


